Citation Nr: 1519913	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as athlete's foot, fungal infection of the ears, and fungal infection of the right index finger. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from May 2008 to February 2009.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, in which the RO originally denied the Veteran's claims for service connection for various skin disorders in the October 2011 rating decision.  In April 2012, the RO reconsidered the claim and again denied it.  In May 2012, within one year of both determinations, the Veteran submitted a notice of disagreement indicating his wish to appeal all recent rating decisions.  Subsequently, the RO issued a statement of the case in March 2013, and the Veteran submitted his substantive appeal in May 2013.  Therefore, as the May 2012 notice of disagreement was timely as to the October 2011 rating decision, the Board finds that such is the action on appeal.

While the Veteran also initially appealed the denial of service connection for a back condition, Achilles tendonitis, and a bilateral knee disorder, a March 2013 rating decision granted service connection for such disabilities.  Therefore, as such is a full grant of the benefit sought on appeal with respect to such issues, they are not properly before the Board.

The Veteran was scheduled for a personal hearing at the RO in July 2013 as well as a Board video-conference hearing in January 2014.  However, he failed to appear at both hearings; and he has not filed a request seeking a new hearing.  As such, the Board considers the Veteran's hearing requests to be withdrawn.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through March 2013, which were considered in the March 2013 statement of the case,  and a January 2015 Appellant's Brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 

FINDING OF FACT

There is no competent and credible evidence of a skin disorder, including athlete's foot, fungal infection of the ears, and fungal infection of the right index finger, during service.   


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, including athlete's foot, fungal infection of the ears, and fungal infection of the right index finger, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent notices in August 2011 and February 2012 that fully addressed all notice elements and was provided prior to the initial RO decisions issued in October 2011 and April 2012, respectively.  The letters advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the claims file contains the Veteran's service treatment records as well as post-service reports of private  treatment.  As indicated previously, VA treatment records are located in Virtual VA.   Furthermore, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available additional outstanding evidence has been identified.  Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran has not been afforded an examination in connection with his claim; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Veteran's service treatment records are silent as to complaints, findings, or diagnoses of skin disorders.  Moreover, as will be discussed below, the Board finds the Veteran's statements of suffering from any type of skin disorder, to include athlete's feet, or fungal infections of the ears or right index finger, to be not credible.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran is claiming entitlement to service connection for a skin disorder, which he has claimed as athlete's foot, fungal infection of the ears, and fungal infection of the right index finger.  He has reported that he contracted athlete's foot while in basic training and that, while he let it go for a couple of weeks, it became too painful to ignore.  He stated that he was treated by service doctors and given medicated cream.  He indicated that the infection remained and he continued to suffer from periodically flare-ups during service and since his discharge.  He reported using over the counter cream as treatment.  He also believes that the initial foot infection spread to other parts of his body, specifically his ear lobes and right index finger.  As the same evidence pertains to all of the Veteran's skin disorders, the Board has combined them into one issue and has addressed them under the same analysis.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's skin disorders are not diseases enumerated under 38 C.F.R. § 3.309(a).  As such, service connection for these disabilities may not be established on a presumptive basis, to include on a showing of continuity of symptomatology.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service entrance examination dated in March 2008 showed that he had dry skin on the left knee, left elbow, and abdomen.  Nevertheless, the examination is silent with respect to any fungal disorders of the skin.  Moreover, despite numerous entries for treatment of other disorders of the feet, remaining service treatment records are silent with respect to any skin complaints, skin problems, or skin disorders.  

In this regard, service treatment records document that the Veteran suffered from foot injuries due to stress fractures to the feet.  He was referred for a Medical Board Examination in October 2008.  On examination, multiple bilateral stress fractures of the ankles and heels of both feet that began the first week of training were observed.  However, despite treatment, the Veteran was still unable to run.  Importantly, the Medical Board Examination showed that the Veteran's skin was clinically evaluated as normal and such was silent with respect to skin disorders.  Significantly, in his contemporaneous medical history, the Veteran expressly denied any skin diseases.   Likewise, in his Report of Medical Assessment, the Veteran again was silent with respect to any skin problems and indicated that his only problems were stress fractures of feet, ankles, and heels.  Subsequently, a Physical Evaluation Board proceeding held in December 2008 found that the Veteran was unfit to perform his duties and he was subsequently discharged.  

The Veteran filed an initial claim seeking service connection for unrelated musculoskeletal disorders in January 2009.  However, he failed to mention any skin disorders.  The first post-service evidence of a skin disorder is when the Veteran filed his current claim in June 2011, over two years after his discharge from service.   

Post-service VA treatment records showed that the Veteran called the VA in November 2010 to report that he had rash on his right ear that comes and goes.  He requested information about what medication he could use for rash, but was advised to report to Urgent Care Treatment Room.  However, remaining treatment records are silent with respect to any further incidents pertaining to a rash on the ear.  Again, during a consult to establish care in June 2012, the Veteran asked about Athlete's foot and indicated that he was using an over the counter cream, but declined a prescription.  Remaining VA treatment records are silent with respect to any skin complaints and nothing in these records show a link to service.  

Initially, the Board notes that a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A.  § 1111; 38 C.F.R. § 3.304(b).  In this case, while dry skin was noted on the Veteran's entrance examination, there was no mention of any fungal skin disorders.  As such, the Board finds that the Veteran is presumed to have been in sound condition at entry with respect to any fungal skin disorders.  38 U.S.C.A.  § 1111.  Additionally, the Board finds that he has a current diagnosis of a skin disorder as supported by the aforementioned VA treatment records.

The Board now turns to whether the Veteran's skin disorder is directly related to service.  Based on the evidence of record, the Board finds service connection for a skin disorder, including athlete's foot, fungal infection of the ears, and fungal infection of the right index finger, is not warranted.  Indeed, service treatment records are completely silent with respect to skin problems.  Importantly, the Veteran's skin was clinically normal at the time of his Medical Board examination and he expressly denied any skin problems in his contemporaneous medical history.  The first post-service evidence of a skin disorder related to service is when the Veteran filed his claim in June 2011, approximately two years after his discharge from service.  

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report in-service skin problems, as well as pertinent symptomatology since service.  However, the Board finds that the Veteran's current assertions of skin problems in service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, while the Veteran is competent to testify as to skin problems in service and experiencing such problems intermittently since service, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Significantly, while service treatment records showed numerous complaints of other foot disorders, primarily stress fractures, they are silent with respect to any skin disorders in the same area.  The Board finds this significant because medical professionals examined the body area, i.e., the feet, where the Veteran claimed he suffered from skin problems, but there was no mention of any such findings in the clinical records.  If the Veteran was suffering from athlete's foot, it would have been expected to be noted in the treatment records.  Likewise, while the Veteran reported receiving treatment for such disorders and being prescribed medications, if treatment was indeed sought and medications prescribed, it would be expected to be noted in the clinical records.  Moreover, the Veteran's Medical Board examination revealed no skin problems and he expressly denied any skin problems in his contemporaneous medical history.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board finds such evidence, made contemporaneous to service, to be more probative than his statements made in connection with his current claim for VA benefits.  

Moreover, when the filed his initial claim for service in January 2009, he was again silent with respect to any skin disorders.  It would be reasonable to assume that if he was in fact experiencing skin problems, he would have reported them at that time when filing service connection for other unrelated disorders.  Further, when he sought treatment at the VA for his ear and athlete's foot, he was again silent with respect to any skin problems in service.  Rucker, supra; Williams, supra.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he suffered skin problems in service and has experienced such problems intermittently since service are inconsistent with the contemporaneous evidence.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish an in-service injury.

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the Veteran's specific denial of skin problems during service, the examination of his feet on numerous occasions while in service by medical professionals with no mention of athlete's foot or fungal infections of the ears and right index finger, and the fact that he was silent with respect to any skin problems until over two years after service to be persuasive evidence against his claim.   

In sum, there is simply no competent or credible evidence showing that the Veteran suffered from a skin disorder in service.  Accordingly, given the lack of any in-service incident, service connection must be denied.  In conclusion, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a skin disorder, including claimed as athlete's foot, fungal infection of the ears and fungal infection of the right index finger.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a skin disorder, claimed as athlete's foot, fungal infection of the ears, and fungal infection of the right index finger, is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


